Preparation for the European Council (14-15 December 2006) (continuation of debate)
Mr President, Mr Frattini, ladies and gentlemen, the June European Council marked an important stage in proceedings for several reasons. I should like to mention one in particular. I believe that the June Council put to bed once and for all the idea that there is some kind of arbitration between the institutional progress made by the Union and the implementation of new policies. Previously, it was often said that, if you spoke of the political agenda, an agenda focused on results, on practical projects, you were in some ways sidestepping the institutional debate. If you spoke of the Constitution, on the other hand, you were accused of navel-gazing, of being obsessed with technical aspects. I believe that this idea has been buried for good.
The two-level strategy adopted in June shows how the two aspects are linked and how they can mutually enhance one another. Indeed, for as long as we have to work with a Union that is less effective and less democratic than we know it could be, our efforts to implement the policies expected by our people will never be entirely convincing. Each time we put forward policies designed to improve our citizens' lives, it can only make people feel more confident about a further step being taken on the road to European integration.
The Finnish Presidency has demonstrated a perfect understanding of this state of affairs, hence six months of pragmatic and targeted progress. Those six months have shown that there is a genuine understanding of what Parliament, the Council and the Commission can offer Europe when they work together. The results are there to see: an agreement on sensitive issues, such as REACH, the adoption of the Globalisation Adjustment Fund - I am particularly proud of that because, as you know, it was a Commission initiative - a rapid reaction to the Lebanese crisis, the smooth preparation for Bulgaria's and Romania's accession - sensitive subject that it is! - and efforts to make the Union's external policy more coherent. The conclusion to be drawn from this is that progress has indeed been made.
We come now to the European Council - this week's Council - which will focus on the crucial issues, on which the Finnish Presidency has already shown the Union to be determined and proactive.
I will begin by mentioning innovation. The debate at Lahti on this subject was of a high quality. This debate left behind the image of European leaders who are genuinely determined to act in favour of innovation, and I believe that, right now, it is fair to say that innovation is one of the European Union's most important political priorities: I am delighted about that. As you will see on reading the annual report on the implementation of the Lisbon Strategy for growth and employment, which we published yesterday, innovation is prioritised not only at Community level, but also at the level of the various national policies. I therefore believe that what the European leaders said at Lahti were not empty words: important progress has been made in many Member States. However, if the aim is to stimulate a real change in the European economy, the European dimension cannot be overlooked. Admittedly, we need to make more effort at national level, but we also need to seize the opportunity to make the very most of the European dimension.
Your institution, Parliament, has also focused attention on intellectual property rights, on joint technological initiatives and on standardisation and so many areas requiring action at European level. I believe that the European Council will make progress with these tasks.
On the subject of innovation, as on that of energy and climate change, the Council is doubtless going to prepare the ground for a European Council in spring 2007, which I believe will be very important in this regard. I am pleased that the European Commission has been able to contribute, and to contribute a great deal, to these efforts in the form of our proposal for a European Institute of Technology.
The European Institute of Technology is not simply going to contribute directly to innovation in Europe; it will also be symbolic - it is true that, sometimes, symbols are very important - it will be symbolic, I would say, of the way in which the European Union can demonstrate ambition and show itself to be innovative. The support of the MEPs for the European Institute of Technology is both welcome and essential. I hope that Parliament and the Council will include the European Institute of Technology among their priorities, so that it might become operational as soon as possible. I should like to thank the Finnish Presidency for the unfailing support it has given to this great project for Europe.
The next issue is immigration: no image hit people harder in autumn than that of the men and women willing to risk their lives in order to land on European shores. There was a real urgent need to act, and I am delighted that Europe showed itself to be equal to the task. Our global approach to immigration, coupled with closer cooperation at maritime borders and with enhanced instruments such as Frontex, will further strengthen our serious reaction with a very far reaching scope and practical implementation. The European Council's adoption of this approach would unambiguously demonstrate that this is a common problem, to which the Union will provide a common solution.
It is true that we still have problems in this area, but I believe that the approach that we have, the global approach that the Commission has formulated, may be the solution for Europe. We must get down to work straightaway and look upon this as a long-term challenge. We should therefore coordinate the use of internal and external instruments by enhancing the dialogue with countries of origin, transit countries and countries of destination, which means paying more attention to integration and to intercultural dialogue, too.
We need to see things as they really are: if we are to act effectively, we need to have adequate tools. It is therefore important for us to improve our decision-making, so that we can start acting quicker, and this in the field of immigration and in the field of justice and internal affairs in general. I strongly agree with what the Finnish Presidency's representative just said. If the Member States really want to show that they are determined to work together in the fight against illegal immigration and on immigration policy, justice and security, they now have a good opportunity to demonstrate this desire: by making the decision-making process at European level simpler, faster, more effective, and more practical! It would make no sense for us to deprive ourselves of the institutional opportunities that already exist today.
Mr President, the final area I should like to raise is enlargement - final in the order of presentation but by no means final in order of importance. To some it might not seem that the issues we face this week show the policy of enlargement as being effectively delivered. I want to explain why this is wrong.
In the first place, I find criticism odd when we are only a few weeks away from another step forward for enlargement. The vote of this House yesterday not only showed your confidence in two new Commissioners but also symbolised the importance this Parliament gives to the accession of Bulgaria and Romania to the European Union. It also symbolised the key role this Parliament has played in making enlargement possible and making it work. The benefits of the 2004 enlargement are clear to the Europe of 25. I have no doubt that we shall look back on the move to 27 with similar satisfaction.
However, the European Council will focus on two issues: integration capacity and the accession negotiations with Turkey.
The Commission's report on integration capacity is the recognition that there are legitimate questions about the implications of enlargement. Everyone here knows that there has been no attempt by the Union to conceal the consequences of enlargement. Why should we, when the evidence before us points so strongly to the benefits?
However, we must respect concerns and redouble our efforts to show how seriously the Union takes its responsibility to ensure that enlargement works. Yes, enlargement works for the incoming Member States and for the European Union they join. We should all accept a responsibility to engage more strongly in this debate. I have said very often that enlargement cannot proceed bureaucratically or even diplomatically: it has to be done democratically. We have to win the confidence of public opinion in Europe.
Two weeks ago the Commission made its recommendation on Turkey. As a result, this week the Council agreed to suspend negotiations on a number of key chapters. This is a clear signal that a breach of legal obligations cannot be accepted. At the same time, it is clearly in our own strategic interests to continue with the negotiation process. Both sides need to play by the rules. We hope that the Turkish side will show its willingness to fulfil its obligations.
We understand it is important to show how credible we are when we speak about the conditions for enlargement. We need to have the support of the public for enlargement in order to show not only that we are credible and our commitments should be respected but also that we are fair and firm in the analysis of the progress the different candidate countries make regarding their accession process.
We know that we need to keep candidate countries motivated. Enlargement is such a positive force for progress that it is in all our interests that candidates pursue difficult reforms on a road that is bound to be long. Croatia has made a good start and, if the reform effort continues, is likely to be the next acceding country. The countries of the Western Balkans have also made progress, and we have offered them a clear European perspective and should show them that we are serious about that European perspective for the Balkans.
We need a renewed consensus on enlargement that both recognises the strategic value of enlargement and ensures our capacity to function while gradually integrating new members. The Commission will continue to stick to the core principles: respect for commitments made, a vigorous and fair assessment, and a search to improve the quality of the process. The enlargement process has shown itself to be as resilient as ever.
In conclusion, I want to tell you that I sincerely hope that the European Council this week will confirm that an enlarged European Union will be ready to face the challenges of today and of tomorrow. Thank you for your attention.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, as the President-in-Office of the Council said, we have to look to the future, and it is precisely that, I believe, that we have to do today - to look to the future, not only of the European Union, but also of Europe and of the world as a whole. As a rule, the best presidencies are those that do not do anything spectacular, but work away with good will and determination, and we know that the Finnish Presidency has been particularly good at doing that.
I hope that, tomorrow and the day after at the Brussels Summit - for which the Group of the European People's Party (Christian Democrats) and European Democrats will be preparing tomorrow afternoon - it will prove possible to lay down some guidelines on enlargement. The last thing that the President of the Commission said was a call to us to send out the message that we hold to our undertakings. We are also open to those countries which, in the very ordinary way of things, have a claim on eventual membership of the European Union, and that means not only Croatia, but also the whole Balkan region, although there are of course conditions applicable to them. We have to discharge our obligations; pacta sunt servanda - and that means by both parties.
I would very much like to thank you, Mr President of the Commission, and the Commission itself for your far-sightedness, your steadfastness and also the fairness, that you have brought to the issue of Turkey, for there we have a narrow path to tread, without risking any confrontation, any really serious dispute, between Turkey and the European Union, although, on the other hand, if Turkey fails to meet its obligations - as in the case of Cyprus, where it has promised to resolve the problem and recognise the customs union, but has not done so - we may not accept this in a spirit of resignation, but must, for the sake of our own credibility, send out a message that makes our position clear.
If we had sent no signal to Turkey, we would have lost faith in ourselves, and who, then, would put any trust in the European Union? It is for that reason that what the Commission has proposed to do about this, which the foreign ministers have accepted, shows such a high degree of responsibility and has resulted in a sound compromise.
It is now for the European Union to acquire a capacity for integration. I am grateful to the Finnish Presidency of the Council for having, in many bilateral conversations, raised the question of how we can resolve the Constitution issue. I was glad when Mrs Lehtomäki said that it was obvious that all governments were agreed on the need for reform. That constitutes fundamental assent to the content of the constitutional treaty. I would like to say, calmly and on behalf of the European People's Party element in our group, that we need the reforms described in Part 1 to be made reality, and we also need to see laid down that which is, so to speak, the legal foundation of our values, namely that which is set out in Part 2. Quite apart from anything else, all this has already been adopted in Nice in the form of a Charter, and turning it into binding law should not present any problems. For us in the European People's Party, what we want to achieve is dependent on that.
It might perhaps be said that thanking the Commission now is a bit too much of a good thing, but where such things are justified, they have to be said. It was the President of the Commission who suggested adopting, on 25 March, a Joint Declaration by the European Council, the European Parliament and the Commission; we think this is a very good thing and are all in favour of it, and what we have to say to the governments is that, if anyone is opposed to this House's involvement, they will have a problem on their hands in the shape of our group at the least, for we want a Joint Declaration that commits us to reforms and gives expression to our values.
I would like to add a final thought on a subject of which we will have to become more aware, namely climate change. We may well be free to do as we please on this earth, but, if our climate changes in a way that imperils us and impoverishes large areas, then our political efforts will avail us nothing; it is for that reason that this House and the other institutions must make climate change a priority issue. I wish the President of the Council, the President of the Commission, and of course our own President, who will, as always, have an active part to play, every success at the Council in terms of our joint efforts and of the Europe in which we all share.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, European politics are moving into a decisive phase in the second half of this Parliament's lifetime, which will be dominated by the finding of solutions to a number of questions and problems that are fundamental in terms of Europe's future, and so I want to start by saying, on behalf of my group, that we are ready, during this period, to join with the other institutions - the Council and, in particular, the Commission - in a constructive dialogue aimed at finding a way out of the cul-de-sac in which the EU finds itself.
In the first half of our term, we in this House had several justified criticisms to make, some of them directed at the Commission, but we are willing to work closely with it on such things as the preparation and, above all, the evaluation of the forthcoming summit, on the basis that the European internal market will either acquire a social dimension or people will turn their backs on it. At the Congress of the Party of European Socialists, we laid down a number of guidelines and set out certain demands that we are going to make at this summit, and my colleague Poul Nyrup Rasmussen, who was on that occasion re-elected as our president, will shortly be saying something on behalf of our group about Europe's social dimension. We are faced, then, with the choice between social security or popular rejection, but what would happen if the latter were to come to pass, and if the present stagnation of the project of European integration were to threaten to be the ruin of it? In that case, Mr Barroso, the tasks that you have described could not be performed. The cards are on the table. What we have to do is easily described. Climate change is no subject for light-hearted talk; if the Chinese and the Indians - all 2.3 billion of them - claim the right to use as much energy as we Europeans and the Americans do, then the rate at which their economies are expanding will be the death of this planet. Here in Europe, we can reduce our CO2 emissions as much as we like, but the amount of it they pump out will be many times in excess of it. We need to act, and Europe has to take a leading role in this.
The cards are on the table. Russia is not a flawless democracy, and its internal policies need to be discussed, but it is a state that we need if all the international conflicts that prey on our minds; no conflict with Iran or in the Middle East is capable of being resolved without Russia, which is itself - let this be noted, by the way - under threat from North Korea's nuclear weapons, so let me say that I am grateful to the Finnish Presidency of the Council for having made such a great effort to prepare the partnership and cooperation agreement and to get negotiations started. I hope that the Polish Government, too, will eventually come to see that we need this cooperation and partnership agreement.
The international conflicts that I have described - the Middle East conflict in particular - are a real and acute danger, and making peace will take much astute footwork. One of the steps we need to take if we are to build a bridge to the destabilised regions bordering on Europe, is to give Turkey a prospect of accession. That which has just been adopted is a resolution in the true sense of the word. Above all else, it is a message to the Turkish Government to the effect that we want to carry on negotiating with it, and I appeal to it not to let up in its efforts at reform, not to give in to the temptation to play a domestic political card in the shape of a brief anti-European turn in the hope of a few more votes, only then to say that that was not how it was meant. That is not on, any more than it is acceptable that we, for our part, should send out a different signal from one day to another. That is why Mr Poettering and Chancellor Merkel, when she takes over the Presidency of the Council, will have to decide what they want, whether or not they want Turkey to have the prospect of accession; in other words, desperately seeking this or that argument with which to be able to say that it will not happen - what one might call the Cyprus excuse - will not work, and so we have a good decision from the Commission and an inappropriate response from Ankara. I hope that Mr Erdogan will think again, but, generally speaking, this prospect of accession is indispensable in terms of Europe's security.
I might add that I say that even though I am well aware that most people take a sceptical view of this, but there are times when politicians must summon up the courage to say that, even though they know about public scepticism and are aware that their voters take a different view, the work of persuading them must be done, that they must put forward arguments without giving in to the opportunism of everyday politics that just might win them the next election. It has to be said, though, that demolishing the bridge to the Islamic world that the Turks' arrival in Europe will enable us to build will be far more dangerous than the loss of one election. The cards for this summit are on the table. The problems can be addressed, and I have tried to describe how we in the Socialist Group in the European Parliament can help to do that.
(Applause)
on behalf of the ALDE Group. - Mr President, observers will be delighted to hear that the Presidency-in-Office is cutting down the length of the Council conclusions. I understand that the current draft is about 20 pages, at least in French, compared with the normal 60. They may not be so pleased to hear from Mr Poettering that the European People's Party is meeting tomorrow to prepare the summit. They are so divided over issues like Turkey that, when they prepare the summit, things never get better! In fact, I understand that the Council Secretariat is preparing a letter saying, 'please, if things don't get better soon, we may have to ask you to stop helping us!'
I would like to address three issues that are on the agenda for the summit: enlargement, energy and migration. The Council will discuss enlargement and, no doubt, integration capacity. Perhaps they will find an agreement on where Europe ends, but I suspect that Jean Monnet might have been right when, addressing the predecessor to this assembly, the Common Assembly of the European Coal and Steel Community in 1955, he spoke of a 'broader united Europe whose bounds are set only by those who have not yet joined'. As the Chinese would put it rather more prosaically, 'the people who decide when the bus is full are those on the outside'.
It is important to discuss Turkey and I praise the Commission, and particularly the work of Commissioner Rehn, in taking action and making a firm proposal before there was time for an anarchy of reaction from national capitals; a firm proposal that was supported by the foreign ministers and, I hope, will be taken up by the Council. But let us then recognise that before we talk any more about enlargement, we are going to have to get our own constitutional arrangements sorted out, because the European people will not want us to enlarge further without a clear basis for the further development of our Union. It is not going to do any good to think we can rewrite the Nice Treaty for Croatia. Let us get the Constitution sorted first.
On energy, the great worry of my group, President-in-Office, is that the European Union is in danger of being held hostage. Held hostage to producers, whether they be in Russia or in North Africa or in Central Asia - or perhaps even in Latin America - in the case of biofuels. What we urgently need to do in Europe is to cut consumption by motor vehicles and electrical equipment; cut consumption of heating through better design of buildings; cut the consumption of electronic equipment; and increase production of safe, sustainable energy sources - biomass, as proposed by the Commission, and renewables, perhaps through research by moving to a hydrogen economy or looking into nuclear fusion.
We need to liberalise markets, because one of the reasons we do not have a proper energy policy in Europe is that we do not have a proper liberalisation of the market. I am pleased that even the Social Democrats, meeting in Oporto last week, have finally recognised that competition is going to be important for future development.
On migration, the Commission and the Council are concentrating too much on the security aspects, not enough on the economic or humanitarian aspects. You cannot talk of 'effective management' of migration, of 'reinforcing' FRONTEX and so on, without recognising the human tragedy unfolding on our southern shores because people know they will find jobs here in Europe. The President said this was a long-term challenge - yes, but for five years the Council has done nothing about it, and we must make progress.
Finally, if the Council does come to discuss the site for Galileo - I understand that Prague, Valetta and Ljubljana all want it - why do they not follow the example of this wonderful institution and have a three-site operation? At least those looking at the site for Galileo would be able to say eppur si muove!
You are not being serious, are you, Mr Watson?